TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00779-CV



                                       In re Ardell Nelson Jr.


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                              MEMORANDUM OPINION


                Relator Ardell Nelson Jr. has filed a petition for writ of mandamus complaining of

the trial court’s failure to rule on his petition pending in the district court. See Tex. R. App. P. 52.8.

On this record, having reviewed the relator’s petition for writ of mandamus, we deny the petition

for writ of mandamus.



                                                __________________________________________

                                                David Puryear, Justice

Before Justices Puryear, Pemberton, and Field

Filed: January 9, 2015